DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a second support element having a fourth vacuum device coupled to the second support element as recited in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the at least one vacuum device” in the last paragraph.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US Pat. No. 5,385,525, Jan. 31, 1995).
Regarding claim 1, Davis teaches a vacuum-mounted fitness assembly 10, comprising: a base element (i.e., rectangular framework 12, see Fig. 1 below and col. 3, lines 52-54); and at least one vacuum device (i.e., suction cups 50,52,54,55,56,58, see Fig. 1 below and col. 4, lines 10-25) removably coupled to the base element 12 (i.e., removable via unscrewing or unbolting). 
[AltContent: arrow][AltContent: textbox (first portion)][AltContent: textbox (third portion)][AltContent: arrow][AltContent: textbox (second portion)][AltContent: arrow]
    PNG
    media_image1.png
    737
    424
    media_image1.png
    Greyscale
 
Regarding claim 7, Davis teaches wherein the base element 12 has an elongated shape and includes a first portion, a second portion opposite the first portion, and a third portion between the first and second portions (see annotated Fig. 1 above), and the at least one vacuum device 50,52,54,55,56,58 includes a first vacuum device 50 removably coupled to the first portion of the base element 12 and a second vacuum device 58 removably coupled to the second portion of the base element 12 (see annotated Fig. 1 above).  
Regarding claim 8, Davis teaches wherein the at least one vacuum device includes a single vacuum device 55 removably coupled to the base element 12 at a center point of the base element 12 (i.e., where suction cup 55 is at a center between ends of first and second portions the base element 12, see Fig. 1 above).  
Regarding claim 9, Davis teaches wherein the base element (i.e., framework 12) includes a plurality of apertures (i.e., holes drilled into the framework for attaching hooks 85,86) (see col. 2, lines 53-55, and Fig. 1 above).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US PG Pub. No. 2017/0333744, Nov. 23, 2017) (herein “Chapman”).
Regarding claim 1, Chapman teaches a vacuum-mounted fitness assembly, comprising: a base element (i.e., board 10, see Fig. 1 below and paras. [0104], [0028]); and at least one vacuum device (i.e., suction cups, see para. [0127]) coupled to the base element 10. 

    PNG
    media_image2.png
    514
    629
    media_image2.png
    Greyscale

Chapman is silent in explicitly teaching wherein the at least one vacuum device (i.e., suction cups) are removably coupled.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chapman such that the at least one vacuum device (i.e., suction cups) are removably coupled in order to detach the suction cups and use alternative devices for securing the base element to a surface.
 Regarding claim 10, Chapman teaches wherein the base element 10 includes at least one wedge defined by two slits (i.e., slits defined between band retaining features 16, see Fig. 1 above, and para [0131]) in the base element 10.  

Allowable Subject Matter
Claim 20 is allowed.
Claims 11-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding independent claim 11, none of the prior art either alone or combination teach or suggest all the limitations as recited in the claim and reciting a vacuum-mounted fitness assembly, comprising: 31a base element including a plurality of apertures sized to receive one or more fitness bands, the base element having elongated shape and including a first portion, a second portion opposite the first portion, and a third portion between the first and second portions, the third portion defining a height less than a height of the first and third second portions; and the at least one vacuum device includes a first vacuum device removably coupled to the first portion of the base element and a second vacuum device removably coupled to the second portion of the base element.  

s 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, none of the prior art either alone or combination teach or suggest all the limitations as recited claim 1 and further reciting: a first accessory arm and a second accessory arm each removably coupled to and extending away from the base element, each of the first accessory arm and the second accessory arm including a plurality of apertures; and a stabilization bar removably coupled to and extending between the first accessory arm and the second accessory arm.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ANDREW S LO/Primary Examiner, Art Unit 3784